No. 13-0591 – Mark H. v. Dolores M.                                                 FILED
                                                                                November 14, 2013
                                                                               released at 3:00 p.m.
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

Justice Ketchum, concurring in part, and dissenting in part:


       I would affirm the order of the circuit court, in toto. The majority incorrectly reversed

the part of the circuit court order allowing overnight visitation of the child with his father.

However, I agree the father should not be allowed to take the child out of state.